DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
This office action is in response to the amendment filed 08/03/2022, which amends claims 1, 6-8, 13-14, 16, and 30, and cancels claims 4-5, 9-12, and 15.	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/03/2022, have been entered.
Claims 1-3, 6-8, 13-14, and 16-30 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that a person of ordinary skill would arrive at the conclusion that it is different R2 and R3 side groups which lead to good storage stability, rather than the polymer being a random copolymer, examiner disagrees. 
Kawai teaches that “a random copolymer is more preferred from the standpoint of improving the solubility of the copolymer and improving the storage stability of an ink made by dissolving the copolymer”(paragraph 0141, lines 12-17). Kawai teaches this after discussing the advantages brought about by block copolymers and it is clearly a comparison of advantages between the two types of polymers and has no reference to R2 or R3 sides groups.
With respect to Applicant’s argument that the copolymers of Kawai are different from those of the present application, Examiner agrees. However, Kawai is not relied upon for a teaching of structure, but rather a teaching that random copolymers demonstrate improved solubility and storage stability compared to other types of polymers.
With respect to Applicant’s argument that Kawai teaches using different side groups to improve storage solubility of the copolymers, Examiner agrees that there is some discussion of certain alkyl groups which may improve solubility, an artisan of ordinary skill would recognize that there may be more than one way to improve solubility of a polymer in a solvent, and making the polymer a random copolymer may also increase the solubility, regardless of the presence of an alkyl side chain.
With respect to Applicant’s argument that Kashiki’s compound is specially designed for the application of organic transistors and does not disclose any application for other organic photoelectric devices, Examiner disagrees
Kashiki clearly teaches that the polymer is intended for use in a semiconductor device including an electroluminescent device (page 19, lines 789-793).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Kashiki with Wakamiya as they are both drawn to a polymer for use in an electroluminescent device.
With respect to Applicant’s arguments over Liu et al. (J. Mater. Chem. A, 2013, 1, 570-577), while the sulfur analog demonstrated inferior properties in this case, an artisan of ordinary skill would recognize that several factors can influence the carrier mobility of a compound, one of which is structure, and the compound of Liu differs significantly from the structure of Kashiki. Liu teaches benzooxadiazoles and benzothiadiazoles while Wakamiya teaches a benzobisthiazole analog while is much closer to the structure of Kashiki and gives a teaching with a direct comparison to the benzobisoxazole of Wakamiya.
Nevertheless, Applicant’s amendments have caused a reinterpretation of the art to explain how the prior art still reads on the claims as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 13-14, and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiki et al. (WO 2013/129640 A1) and Wakamiya et al. (WO 2015/122321 A1, using US 2017/0069845 A1 as an official translation and for references), and further in view of Kawai et al. (US 2015/0094436 A1).
With respect to claim 1, Kashiki discloses a compound comprising one or more divalent heteroarylene units of the embodiment given on page 10 of the untranslated document, and shown below.

    PNG
    media_image1.png
    186
    138
    media_image1.png
    Greyscale

In this formula, R is an alkyl group of 1-30 carbon atoms which is substituted by fluorine (“a halogen atom”),or an alkoxy group, an alkylthio group, an alkylcarbonyl group, an alkoxycarbonyl group, a dialkylamino group, an aryl group, a heterocyclic group, or a substituted silyl group (abstract).
Kashiki also teaches the polymer compound further comprises a second structural unit in addition to the divalent heteroarylene unit above and the units form a conjugate, such as an arylene group having 6 to 60 carbon atoms (page 8, lines 313-317, 323-324, and 326-329).
Kashiki also teaches the divalent heteroarylene unit which is structurally different from the first may have a structure according to formula 25, found on page 14 of the untranslated document (page 9, lines 362-365), which is a divalent furanyl group (R” represents a hydrogen atom, page 9, line 341), which is pictured below.


    PNG
    media_image2.png
    199
    146
    media_image2.png
    Greyscale


Kashiki teaches a preferred embodiment of the invention which is given on page 40 and pictured below.

    PNG
    media_image3.png
    177
    256
    media_image3.png
    Greyscale

This demonstrates that the divalent heteroarylene unit which is structurally different from the first may be present 4 times in a repeating unit.
When the R group of Kashiki is chosen to be a methyl ketone group (page 10), it forms the repeating unit below.

    PNG
    media_image4.png
    412
    599
    media_image4.png
    Greyscale


This repeating unit reads on formula II1 of the instant claim when Ar1-Ar4 are represented by Formula D7, and R1 and R2 are a straight chain alkyl where one CH2 group has been replaced by –C(=O)-, and a-d are 1.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known second structural unit from each of the finite lists of possible divalent second structural units to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a polymer compound with high carrier mobility, as taught by Kashiki (page 19, line 786-787), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this formula differs from instant formula (I) in that it has a benzobisoxazole base, instead of a benzobisthiazole base.
With respect to the difference, Wakamiya also teaches a compound comprising one or more divalent heteroarylene units which are benzobisthiazole compounds (abstract, and Chemical Formula 1).
Wakamiya teaches that a benzobisthiazole compound forms a planar cross-shaped backbone under the intramolecular S-N interaction, and as a result, an n-conjugation is extended in the planar cross-shaped back bone, allowing for high photoelectric conversion efficiency (paragraph 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a benzobisthiazole moiety in place of the benzobisoxazole moiety of Kashiki in order to achieve high photoelectric conversion efficiency as a result of the S-N interaction, as taught by Wakamiya.
Such a modification would produce the polymer below.

    PNG
    media_image5.png
    404
    593
    media_image5.png
    Greyscale

However, neither Kashiki nor Wakamiya teach that the polymer is a random polymer.
Kawai, in related art, teaches a copolymer that can be alternating, block, or randomly polymerized. Kawai further teaches that random polymers are easier to synthesize than alternating polymers, and have improved solubility and the ink has better shelf life stability than block or alternating polymers (paragraph 0141, lines 12-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have the polymer of Kashiki in view of Wakamiya be a random copolymer to facilitate synthesis, and improve the solubility and shelf life stability of the ink, as taught by Kawai.
With respect to claim 2, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, as discussed above. Kashiki also teaches that R, which is analogous to instant R1 and R2, may be an alkyl group substituted by one or more F atoms (abstract and page 4, line 147)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a polymer compound with high carrier mobility, as taught by Kashiki (page 19, line 786-787), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 3, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and Kashiki teaches R1 and R2 in the units of formula I may be selected as –C(=O)-R, as exemplified through the embodiment on page 10 of Kashiki, given below.

    PNG
    media_image6.png
    203
    94
    media_image6.png
    Greyscale

With respect to claim 6, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, as discussed above. This compound reads on the instant claim when A is formula II1, x is 1, y is 0 and B is not present, and Kashiki teaches the first structural unit is preferably present 5 or more times in the polymer (n is > 5) (page 10, lines 1-4).
With respect to claim 7, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and the compound is selected as formula III1, as pictured and discussed above.
With respect to claim 13, Kashiki in view of Wakamiya teach the compound of claim 1, as discussed above. The compound discussed in claim 12 reads on formula VIa when Ar1 is a heteroarylene with 5 ring atoms (thiophene), and Ar2 is a polycyclic heteroarylene with 15 ring atoms (three linearly bonded thiophene rings).
With respect to claim 14, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and Ar1 is a furan moiety (D7) as discussed above.
With respect to claim 16, Kashiki, Wakamiya, and Kawai teach the compound of claim 11, and Ar1-10 are each selected as a furan group (D7, option a), as discussed above.
With respect to claims 17-19, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and Kashiki teaches the active layer may comprise the inventive polymer compound mixed with an electron accepting compound (page 21, lines 850-853), and that the electron accepting compound may be a fullerene (page 21, lines 863-873).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the compound of Kashiki, Wakamiya, and Kawai in a mixture including a fullerene, as Kashiki teaches this combination for used in an OLED. 
With respect to claim 20, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and Kashiki teaches a formulation comprising the inventive polymer compound dissolved in a hydrocarbon (organic) solvent (page 22, lines 904-906).
It would have been obvious to a person having ordinary skill in the art to dissolve the polymer compound of Kashiki, Wakamiya, and Kawai in an organic solvent as this is a well-known method of forming a polymer film in an electroluminescent device, and as the prior art is drawn towards an OLED device, a person of ordinary skill would have envisaged forming a polymer solution prior to formation of the organic layer comprising the compound.
With respect to claim 21, Kashiki, Wakamiya, and Kawai teach the formulation of claim 20, and Kashiki teaches the inventive polymer may be used in an electroluminescent device (page 24, lines 973-975). It would therefore have been obvious to an ordinary artisan to use the polymer of Kashiki, Wakamiya, and Kawai in an electroluminescent device.
With respect to claims 22-24, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and Kashiki gives an example of including the inventive polymer as a charge transport compound in an organic semiconductor device (page 19, lines 786-789), such as an organic electroluminescent device (page 19, line 792).
It would have been obvious to a person having ordinary skill in the art to develop a method of including the compound of Kashiki, Wakamiya, and Kawai in a charge transport compound in an organic semiconductor device, such as an organic electroluminescent device, as Kashiki exemplifies such a device, and a person of ordinary skill in the art could as once envisage such a method to arrive at the claimed invention.
With respect to claim 25, Kashiki, Wakamiya, and Kawai teach the electroluminescent device of claim 24, and the device is an organic field effect transistor (page 24, lines 991-998).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to include the electroluminescent device of Kashiki, Wakamiya, and Kawai in an organic field transistor as Kashiki teaches this is an application of electroluminescent devices.
With respect to claim 26, Kashiki, Wakamiya, and Kawai teach the component of claim 24, which is a charge transport layer (page 24, lines 997-1000). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the component of Kashiki, Wakamiya, and Kawai in a charge transport layer as Kashiki teaches this is an application for OLED polymers.
With respect to claim 27, Kashiki, Wakamiya, and Kawai teach the electroluminescent semiconductor device of claim 24, and Kashiki teaches that semiconductor devices are used in flat panel displays (page 1, lines 13-14). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the semiconductor device of Kashiki, Wakamiya, and Kawai in a flat panel display as Kashiki teaches this is an application of semiconductor devices.
With respect to claim 28, Kashiki, Wakamiya, and Kawai teach the mixture of claim 17, and Kashiki teaches the inventive polymer may be used as a p-type organic semiconductor in a bulk heterojunction (page 20, lines 801-811). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the polymer of Kashiki, Wakamiya, and Kawai as a p-type semiconductor in a bulk heterojunction, as Kashiki teaches this is an application of polymers in the art.
With respect to claim 29, Kashiki, Wakamiya, and Kawai teach the bulk heterojunction of claim 28, and Kashiki teaches the bulk heterojunction may be present in a photoelectric conversion element, which is an organic photovoltaic device (page 20, lines 794-811). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the bulk heterojunction of Kashiki, Wakamiya, and Kawai in a photoelectric conversion element, as Kashiki teaches this is an application for a bulk heterojunction in the art.
With respect to claim 30, Kashiki, Wakamiya, and Kawai teach the compound of claim 1, and Kashiki discloses a preparation of a compound of claim 1 comprising one or more divalent heteroarylene units of the instant claim using Stille coupling (page 10, lines 411-415 through page 11, lines 416-417), which would inherently require that R7 and R8 are a halogen atom, or a substituted tin atom (see the reaction on page 40 of the untranslated document).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiki et al. (WO 2013/129640 A1) in view of Wakamiya et al. (WO 2015/122321 A1, using US 2017/0069845 A1 as an official translation and for references)
With respect to claim 8, Kashiki discloses a compound comprising one or more divalent heteroarylene units of the embodiment given on page 10 of the untranslated document, and shown below.

    PNG
    media_image1.png
    186
    138
    media_image1.png
    Greyscale

In this formula, R is an alkyl group of 1-30 carbon atoms which is substituted by fluorine (“a halogen atom”),or an alkoxy group, an alkylthio group, an alkylcarbonyl group, an alkoxycarbonyl group, a dialkylamino group, an aryl group, a heterocyclic group, or a substituted silyl group (abstract).
Kashiki also teaches the polymer compound further comprises a second structural unit in addition to the divalent heteroarylene unit above and the units form a conjugate, such as an arylene group having 6 to 60 carbon atoms (page 8, lines 313-317, 323-324, and 326-329).
Kashiki also teaches the divalent heteroarylene unit which is structurally different from the first may have a structure according to formula 25, found on page 14 of the untranslated document (page 9, lines 362-365), which is a divalent furanyl group (R” represents a hydrogen atom, page 9, line 341), which is pictured below.


    PNG
    media_image2.png
    199
    146
    media_image2.png
    Greyscale

Kashiki teaches a preferred embodiment of the invention which is given on page 40 and pictured below.

    PNG
    media_image3.png
    177
    256
    media_image3.png
    Greyscale

This demonstrates that the divalent heteroarylene unit which is structurally different from the first may be present 4 times in a repeating unit.
When the R group of Kashiki is chosen to be a methyl ketone group (page 10), it forms the repeating unit below.

    PNG
    media_image4.png
    412
    599
    media_image4.png
    Greyscale

This repeating unit reads on formula II1 of the instant claim when Ar1-Ar4 are represented by Formula D7, and R1 and R2 are a straight chain alkyl where one CH2 group has been replaced by –C(=O)-, and a-d are 1.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known second structural unit from each of the finite lists of possible divalent second structural units to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a polymer compound with high carrier mobility, as taught by Kashiki (page 19, line 786-787), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this formula differs from instant formula (I) in that it has a benzobisoxazole base, instead of a benzobisthiazole base.
With respect to the difference, Wakamiya also teaches a compound comprising one or more divalent heteroarylene units which are benzobisthiazole compounds (abstract, and Chemical Formula 1).
Wakamiya teaches that a benzobisthiazole compound forms a planar cross-shaped backbone under the intramolecular S-N interaction, and as a result, an n-conjugation is extended in the planar cross-shaped back bone, allowing for high photoelectric conversion efficiency (paragraph 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a benzobisthiazole moiety in place of the benzobisoxazole moiety of Kashiki in order to achieve high photoelectric conversion efficiency as a result of the S-N interaction, as taught by Wakamiya.
Such a modification would produce the polymer below.

    PNG
    media_image5.png
    404
    593
    media_image5.png
    Greyscale

Kashiki also teaches the polymer compounds of the instant claim may be formed via Stille coupling, which would inherently require that that R5 and R6 are selected as a halogen, stannane, or hydrogen as required by the instant claim (see the reaction on page 40 of the untranslated document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786